IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00044-CV

                     IN THE INTEREST OF C.L., A CHILD,



                           From the 278th District Court
                              Madison County, Texas
                          Trial Court No. 10-12341-278-09


                                     OPINION

       On November 10, 2011, the trial court signed an order terminating Appellant

Richard L.’s and Appellant Christy B.’s parental rights to C.L. The appeal from this

order is treated as an accelerated civil case. See TEX. FAM. CODE ANN. § 263.405(a) (West

Supp. 2011). Thus, the notice of appeal must have been filed within twenty days after

the order was signed (by November 30, 2011). See TEX. R. APP. P. 26.1(b). If the notice of

appeal was not filed in that time, a motion for extension of time to file notice of appeal

must have been filed within fifteen days after the deadline for filing the notice of appeal

(by December 15, 2011). See TEX. R. APP. P. 26.3. If the notice of appeal was filed within

the fifteen-day window for filing a motion for extension of time to file notice of appeal,

we must imply a motion for extension of time if an appellant can show a reasonable
explanation for the late filing of the notice of appeal. See In re B.G., 104 S.W.3d 565, 567

(Tex. App.—Waco 2002, order); TEX. R. APP. P. 26.3.

        Christy filed her notice of appeal on January 6, 2012. On February 7, 2012, we

sent a letter to Christy, notifying her that it appeared that her notice of appeal was

untimely and that the court lacked jurisdiction. The letter notified her that the court

might dismiss the appeal unless, within twenty-one days from the date of the letter, she

filed a response showing grounds for continuing the appeal. Christy did not file a

response. Accordingly, Christy’s appeal is dismissed for want of jurisdiction. See TEX.

R. APP. P. 42.3(a).

        Richard filed his notice of appeal on December 9, 2011. On February 7, 2012, we

sent a letter to Richard, notifying him that it appeared that his notice of appeal was

untimely; however, because the notice of appeal was filed within the fifteen-day

window for filing a motion for extension of time to file notice of appeal, we would

imply a motion for extension of time if he could show a reasonable explanation for the

late filing of the notice of appeal within twenty-one days of the date of the letter. See In

re B.G., 104 S.W.3d at 567; TEX. R. APP. P. 26.3. In a February 23, 2012 letter, Richard’s

appointed counsel responded, “I have made numerous attempts to locate my client who

is the biological father of the child, the subject of this case. I do not have any intention

to proceed with this appeal since I can not [sic] get [Richard] to respond to me.”

        We abated the appeal for a hearing in the trial court to determine whether

Richard has abandoned the appeal. After a hearing, the trial court entered an order



In the Interest of C.L., a Child                                                      Page 2
finding that Richard has abandoned the appeal. Accordingly, we dismiss Richard’s

appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 4, 2012
[CV06]




In the Interest of C.L., a Child                                           Page 3